                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA


LISA CAUSER, ET AL.                                                 CIVIL ACTION

VERSUS
                                                                    NO. 18-779-SDD-RLB
SHERIFF JASON ARD, INDIVIDUALLY
AND IN HIS CAPACITY AS HEAD
OF THE LIVINGSTON PARISH, ET AL.

                                               ORDER


       Before the Court is Defendants’ Motion to Stay Discovery (R. Doc. 19) filed on

November 14, 2018. The motion is opposed. (R. Doc. 34). Defendants filed a Reply. (R. Doc.

37).

       On August 20, 2018, Lisa Causer, Glenn Clauser, and Bradi Causer (collectively,

“Plaintiffs”) commenced this civil rights action against Sheriff Jason Ard, individually and as

head of the Livingston Parish Sheriff’s Office, Deputy Dakota Naquin, and Deputy (First Name

Unknown) Winburn (collectively, “Defendants”). (R. Doc. 1). Plaintiffs raise various federal

and state law claims arising from a 911 call placed by Glenn and Lisa Causer, including alleged

injuries sustained as a result of the arrest of Lisa Causer.

       On November 2, 2018, Sheriff Ard and Deputy Winburn filed motions to dismiss

pursuant Rule 12(b)(6) of the Federal Rules of Civil Procedure asserting the defense of qualified

immunity. (R. Docs. 17, 18). That same day, Deputy Naquin filed an answer. (R. Doc. 16).

       On November 14, 2018, Defendants filed the instant Motion seeking a stay of discovery

because (1) Sheriff Ard and Deputy Winburn have filed motions to dismiss on the basis of

qualified immunity and (2) criminal charges remained pending against Lisa Causer arising out of

the subject incident. (R. Doc. 19).
       On November 29, 2018, the Court held a scheduling conference with counsel for the

parties, stayed discovery pending resolution of the instant Motion, and extended the deadline for

opposing the Motion until after Lisa Causer’s criminal trial. (R. Doc. 25).

       On December 21, 2018, Plaintiffs filed an Opposition, arguing that the Court should not

stay discovery in light of the defenses of qualified immunity raised in the motions to dismiss, and

that a stay of discovery is not otherwise warranted because Lisa Causer’s criminal case has been

resolved. (R. Doc. 34).

       On January 15, 2019, Defendants filed a Reply, reasserting that a stay of all discovery is

appropriate in light of the pending motions to dismiss. (R. Doc. 37).

       Rule 26(c) of the Federal Rules of Civil Procedure allows the court to issue a protective

order after a showing of good cause “to protect a party or person from annoyance, embarrassment,

oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c)(1). Rule 26(c)’s “good cause”

requirement indicates that the party seeking a protective order has the burden “to show the

necessity of its issuance, which contemplates a particular and specific demonstration of fact as

distinguished from stereotyped and conclusory statements.” In re Terra Int'l, Inc., 134 F.3d 302,

306 (5th Cir. 1998) (quoting United States v. Garrett, 571 F.2d 1323, 1326 n.3 (5th Cir. 1978)).

       “Trial courts possess broad discretion to supervise discovery.” Landry v. Air Line Pilots

Ass’n Int’l AFL-CIO, 901 F.2d 404, 436 n.114 (5th Cir. 1990) (citation omitted). “A trial court

has broad discretion and inherent power to stay discovery until preliminary questions that may

dispose of the case are determined.” Petrus v. Bowen, 833 F.2d 581, 583 (5th Cir. 1987).

       The qualified immunity defense affords government officials not just immunity from

liability, but immunity from suit.” Vander Zee v. Reno, 73 F.3d 1365, 1368 (5th Cir. 1996)

(citing Mitchell v. Forsyth, 472 U.S. 511, 525-26 (1985)). Qualified immunity shields

government officials from individual liability for performing discretionary functions, unless their

                                                 2
conduct violates clearly established statutory or constitutional rights of which a reasonable

person would have known. Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

       “One of the most salient benefits of qualified immunity is protection from pretrial

discovery, which is costly, time-consuming, and intrusive[.]” Backe v. LeBlanc, 691 F.3d 645,

648 (5th Cir. 2012) (citing Helton v. Clements, 787 F.2d 1016, 1017 (5th Cir. 1986)).

Accordingly, the Fifth Circuit “has established a careful procedure under which a district court

may defer its qualified immunity ruling if further factual development is necessary to ascertain

the availability of that defense.” Backe, 691 F.3d at 648. Under this procedure, “a district court

must first find ‘that the plaintiff’s pleadings assert facts which, if true, would overcome the

defense of qualified immunity.’” Id. (citing Wicks v. Miss. State Emp't Servs., 41 F.3d 991, 994-

95 (5th Cir. 1995); Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009) (directing that a plaintiff must

“state a claim for relief that is plausible on its face”—excluding statements that are “no more

than conclusions” which are “not entitled to the assumption of truth”)). “Thus, a plaintiff

seeking to overcome qualified immunity must plead specific facts that both allow the court to

draw the reasonable inference that the defendant is liable for the harm he has alleged and that

defeat a qualified immunity defense with equal specificity.” Backe, 691 F.3d at 648. “After the

district court finds a plaintiff has so pled, if the court remains ‘unable to rule on the immunity

defense without further clarification of the facts,’ it may issue a discovery order ‘narrowly

tailored to uncover only those facts needed to rule on the immunity claim.’” Id. (citing Lion

Boulos v. Wilson, 834 F.2d 504, 507-08 (5th Cir. 1987)).

       Having reviewed the pleadings, the pending motions to dismiss, and the arguments of the

parties, the Court finds it appropriate to maintain its stay of discovery until resolution of the

pending motions to dismiss. Discovery is inappropriate with respect to Sheriff Ard and Deputy

Winburn until the district judge has determined that the Complaint asserts facts which, if true,

                                                  3
would overcome the defense of qualified immunity raised by these defendants. See Backe, 691

F.3d at 648. Furthermore, considering the underlying factual allegations in the Complaint,

allowing discovery to proceed against Deputy Naquin would inappropriately subject Sheriff Ard

and Deputy Winburn to the burdens of discovery. See Iqbal, 556 U.S. at 685-86 (“It is no answer

to these concerns to say that discovery for petitioners can be deferred while pretrial proceedings

continue for other defendants. It is quite likely that, when discovery as to the other parties

proceeds, it would prove necessary for petitioners and their counsel to participate in the process

to ensure the case does not develop in a misleading or slanted way that causes prejudice to their

position. Even if petitioners are not yet themselves subject to discovery orders, then, they would

not be free from the burdens of discovery.”).

         IT IS ORDERED that Defendants’ Motion to Stay Discovery (R. Doc. 19) is

GRANTED. Discovery shall remain STAYED in this action until the resolution of Defendants’

Motions to Dismiss (R. Docs. 17, 18). Should rulings be issued on the pending Motions to

Dismiss, counsel shall immediately contact the undersigned so that appropriate action may be

taken.

         Signed in Baton Rouge, Louisiana, on January 29, 2019.



                                                S
                                                RICHARD L. BOURGEOIS, JR.
                                                UNITED STATES MAGISTRATE JUDGE




                                                  4
